Citation Nr: 9935573	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being permanently 
housebound.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


FINDING OF FACT

The veteran is not a patient in a nursing home, is not 
hospitalized or institutionalized, is not bedridden nor 
housebound, is not blind, is not helpless or nearly blind so 
as to be considered in need for regular aid and attendance, 
and he does not have a single disability rated as 100 percent 
disabling, in addition to a disability rated at least as 60 
percent disabling, involving different anatomical segments or 
bodily systems.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance, or by reason of 
being permanently housebound, have not been met.  38 U.S.C.A. 
§§ 1502(b),(c), 1521(d),(e) (West 1991); 38 C.F.R. §§ 3.351, 
3.352(a) (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The applicable VA laws and regulations:

Where an otherwise eligible veteran is in need for regular 
aid and attendance or is considered to be permanently 
housebound, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. § 3.351(a)(1) 
(1999).  For pension purposes, a person shall be considered 
to be in need for regular aid and attendance if such person 
is (1) a patient in a nursing home on account of mental or 
physical incapacity, or (2) helpless or blind, or so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  See, 38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351(c) (1999).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following:

1.  Inability of the claimant to dress or 
undress himself or herself or to keep 
himself or herself ordinarily clean and 
presentable.

2.  Frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid.

3.  Inability of the claimant to feed 
himself or herself through loss of 
coordination of the upper extremities or 
though extreme weakness.

4.  Inability of the claimant to attend 
to the wants of nature.

5.  Physical or mental incapacity of the 
claimant, which requires care or 
assistance on a regular basis to protect 
him or her from the hazards or dangers 
incident to his or her daily environment.

See, 38 C.F.R. § 3.352(a) (1999).

"Bedridden," a proper basis for the determination, is 
defined as that condition which, through its essential 
character, actually requires that a claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  It is not required that all the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (1999).

In order to qualify for housebound benefits, the controlling 
law and regulations require that the claimant have a single 
disability ratable at 100 percent disabling as a prerequisite 
to such benefits.  The veteran must also have (1) an 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) be permanently housebound by reason of disability or 
disabilities.  The "permanently housebound" requisite will 
be considered to have been met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area due to a disability or disabilities, and it is 
reasonably certain that the disability or disabilities and 
the resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (1999). 

The veteran's contentions and the factual background:

The veteran contends that he is entitled to special monthly 
pension on account of his need for regular aid and attendance 
or his being permanently housebound.

A careful review of the evidentiary record reveals that the 
veteran has been in receipt of nonservice-connected pension 
benefits since May 1995 and that his nonservice-connected 
disabilities are the following:   insulin-dependent diabetes 
mellitus, glaucoma, neuropathy, retinopathy and "uvitis" of 
the left eye, rated as 60 percent disabling, aphakia of the 
left eye, with total blindness, rated as 30 percent 
disabling, and benign prostatic hypertrophy, status post 
transurethral resection, mature cataract of the right eye and 
arthritis, all rated as noncompensable.  The combined rating 
is 70 percent.

Pursuant to his having filed a claim for special monthly 
pension on account of the need for aid and attendance, or by 
reason of being housebound, the veteran was examined by VA, 
in September 1997 and March 1999.  The resulting reports, 
which offer data sufficient to decide the present matter on 
appeal, are of record, and their contents will be discussed 
in the following paragraphs.

The reports of the two VA visual examinations of record that 
were conducted in September 1997 and March 1999 reveal that 
the veteran suffers from glaucoma in both eyes, as well as 
optic neuropathy and total blindness in the left eye, and 
senile cataract in the right eye.  They reveal, however, no 
evidence of diplopia or visual field deficits and, more 
importantly, they reveal no evidence of blindness or near 
blindness, as specifically defined by the pertinent VA 
regulation, 38 C.F.R. § 3.351(c)(1), i.e., which defined near 
blindness as having corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction of the visual field 
to five degrees or less.

According to the report of the VA aid and attendance medical 
examination that was conducted in September 1997, the 
veteran, a non-service connected 80-year old individual, came 
to the examination accompanied by his son.  He was alert, 
oriented, and coherent, and it was noted that he walked alone 
and that he lived with his wife and one daughter.  He 
reported a 12-year old history of glaucoma, as well as a 20-
year old history of insulin-dependent diabetes mellitus, and 
said that he was totally blind in the left eye and that he 
had undergone a transurethral resection three years before 
the examination.  Regarding his vision, the examiner noted 
that there was refraction error, corrected with eyeglasses, 
and that there was aphakia in the left eye and glaucoma and a 
mature cataract in the right eye.  The veteran complained of 
being totally blind in the left eye and said that he suffered 
from lower back pain, weakness, tiredness, constipation, 
dizziness on occasions, as well as numbness and a tingling 
sensation in the legs.

The above report of medical examination further reveals that 
the veteran had a satisfactory build and state of nutrition, 
an erect posture, a normal gait, and an alert, oriented and 
coherent general appearance.  His blood pressure of 150/80 
was characterized as "controlled," and there was 
degenerative joint disease and arthritis, with satisfactory 
movement and coordination, in all upper and lower 
extremities.  There was also degenerative joint disease in 
the vertebral spine, with associated chronic low back pain.  
The examiner noted, however, that the veteran was independent 
for his self care and that, on a typical day, he watched TV, 
listened to the radio and read the newspapers.  He also took 
care of the flowers and plants at home, fed the dog, went to 
the supermarket and visited the church.  Regarding 
ambulation, it was noted that the veteran ambulated alone, 
without assistance or aid, and with normal locomotion.  He 
was considered competent to manage his benefit payments, and 
the diagnoses were listed as follows:  (1) insulin-dependent 
diabetes mellitus; (2) diabetic neuropathy; (3) diabetic 
retinopathy; (4) glaucoma; (5) aphakia of the left eye; (6) 
"totally blind of the left eye;" (7) mature cataract, right 
eye; (8) degenerative joint disease, arthritis; and (9) 
status post benign prostatic hypertrophy, status post 
transurethral resection.

According to the report of the VA aid and attendance medical 
examination that was conducted in March 1999, the veteran had 
received VA outpatient medical care for primary open angle 
glaucoma, hypertensive eye, senile cataract, diabetes 
mellitus, presbyopia, hyperplasia of the prostate, poly-
arthropathy, refraction error and keratitis.  He came to the 
examination accompanied by his son and it was noted again 
that he lived with his wife.  While he required company to 
report for the examination, he was not hospitalized, nor 
bedridden, was competent and capable to manage his benefit 
payments, and was independent to his self-care and daily 
needs.  His complaints included cramps in the legs, a 
shortness of breath episode, chest pain, productive cough, 
anorexia, constipation and generalized arthralgia.  It was 
noted that he took insulin and that he also used ophthalmic 
drops.

According to the above report, on a typical day, the veteran 
would sit on the balcony, walk around the house and on 
occasion go to the supermarket.  He was alert, oriented and 
coherent, had an erect posture, satisfactory nutrition and 
gait and a blood pressure reading of 150/90, with an 
echocardiogram that was normal, with the exception of a 
finding of sinus bradycardia of 59 beats per minute.  There 
was satisfactory movement and coordination of the upper 
extremities, although again it was noted that there was 
degenerative joint disease in the joints.  The lower 
extremities had satisfactory musculoskeletal function and, 
while degenerative joint disease, arthritis and diabetic 
neuropathy were all suspected, the examiner noted that the 
veteran had limitation of motion due to slow locomotion, 
weakness of the knee joints and loss of balance, but that 
there was "satisfactory propulsion due to his age."

The above report confirms the prior findings of degenerative 
joint disease of the spine and, again, reveals that the 
veteran ambulated slowly, due to his age, but without 
assistance or aid.  Laboratory test results were all normal 
and the diagnoses were reported as follows:  (1) insulin-
dependent diabetes mellitus; (2) diabetic neuropathy, mild 
episodes; (3) glaucoma; (4) aphakia of the left eye; (5) 
mature cataract of the right eye; (6) status post 
transurethral resection of the prostate; (7) degenerative 
arthritis; and (8) "the patient has limitation due to his 
age and condition in vision and locomotion."

Legal analysis:

As to the veteran's alleged need for regular aid and 
attendance, the medical evidence in the record does not 
demonstrate that his vision is so impaired as to satisfy the 
criteria cited above.  In particular, it has not been shown 
that the vision impairment that the veteran suffers from 
renders him blind, or so nearly blind as that term is 
construed in the applicable VA regulation.  Likewise, the 
record does not show that the veteran currently resides in a 
nursing home, as it has been noted that he resides at home, 
with his wife.

With regard to the veteran's ability to care for himself, the 
Board notes that the competent evidence in the record 
demonstrates that the veteran is "independent for his self 
care and daily needs."

Based on the above findings, the Board must conclude that the 
evidence does not demonstrate that the veteran requires 
regular aid and attendance. Having so determined, it is now 
incumbent upon the Board to ascertain whether special monthly 
pension may be assigned on the basis of being housebound.  
Again, the Board must conclude that such benefits cannot be 
granted.

As discussed above, special monthly pension based on 
housebound status is appropriate when the veteran has a 
single permanent disability deemed 100 percent disabling by 
the RO.  The most recent rating decision wherein the RO set 
forth the ratings assigned for the nonservice-connected 
disabilities, which was that promulgated in January 1998, 
shows that this criterion is not satisfied.  To the contrary, 
this rating decision shows that there is one disability that 
is rated as 60 percent disabling, a second disability rated 
as 30 percent disabling, and the remaining disabilities all 
rated as noncompensable.

Special monthly pension based on housebound status may also 
be granted when the veteran is institutionalized, or when 
there is essential confinement to the dwelling and the 
immediate premises.  In the case herein, it must be 
reiterated that the evidentiary record reveals that the 
veteran resides with his wife, is not bedridden, is not 
institutionalized and leaves his house occasionally, in order 
to go to the supermarket and visit the church.

In view of the above, the Board has no other recourse but to 
conclude that the preponderance of the evidence is against 
the claim for special monthly pension based on the need for 
regular aid and attendance, or housebound status.  The claim 
for that benefit has failed and the appeal must be denied.


ORDER

The claim of entitlement to special monthly pension based on 
the need for regular aid and attendance, or by reason of 
being permanently housebound, is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

